TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN




NO. 03-08-00310-CR
NO. 03-08-00311-CR





Travis Henry Benner, Appellant

v.

The State of Texas, Appellee




FROM THE DISTRICT COURT OF BELL COUNTY, 264TH JUDICIAL DISTRICT
NOS. 60793 & 61655, HONORABLE MARTHA J. TRUDO, JUDGE PRESIDING


 
M E M O R A N D U M   O P I N I O N

                        Appellant seeks to appeal from judgments of conviction for the unauthorized use of
a motor vehicle and for aggravated robbery.  In February 2007, appellant pled guilty in trial court
cause number 60793 (our cause number 03-08-00310-CR) and was placed on deferred adjudication
for five years.  In April 2008, appellant pled true to the State’s motion to adjudicate in cause 60793
and guilty to the offense of aggravated robbery in trial court cause number 61655 (our cause number
03-08-00311-CR).  The trial court signed a judgment adjudicating his guilt in cause 60793 and a
judgment of conviction in cause 61655.  The trial court has certified that both causes are plea bargain
cases and that appellant has no right of appeal.  Thus, the appeals are dismissed.  See Tex. R. App.
P. 25.2(d).
 
                                                                        ___________________________________________
                                                                        David Puryear, Justice
Before Chief Justice Law, Justices Puryear and Pemberton
Dismissed for Want of Jurisdiction
Filed:   July 24, 2008
Do Not Publish